Case 1:19-cv-00579-GJQ-SJB ECF No. 12-14 filed 08/26/19 PageID.755 Page 1 of 4




                  EXHIBIT 15
                  Plaintiffs Alleging Trafficking
                  Victims Protection Act Claims
                   Case 1:19-cv-00579-GJQ-SJB ECF No. 12-14 filed 08/26/19 PageID.756 Page 2 of 4
Ex. 15: Plaintiffs Alleging Trafficking Victims Protection Act Claims


    Plaintiff           Member Case      TVPA Claim         Alleged Abuse Fully   Alleged Abuse         Alleged Abuse
                                                            Predates TVPA         Partially Predates    Postdates TVPA
                                                            Private Right of      TVPA Private Right    Private Right of
                                                            Action Against Non-   of Action Against     Action Against Non-
                                                            Perpetrators          Non-Perpetrators      Perpetrators
                                                            (December 23, 2008)   (December 23, 2008)   (December 23, 2008)
1   Doe                 1:18-cv-00913    PageID.59-63                             2001-2014
                                                                                  (PageID.42-44)
2   Emily Jane-         1:18-cv-00968    PageID.55-57       2006
    Gwardzinski                                             (PageID.6-7)
    Justice
3   Lauren Bancroft     1:18-cv-00968    PageID.55-57                                                   2012-2014
                                                                                                        (PageID.5)
4   Meghan Gunther      1:18-cv-00968    PageID.55-57                             1999-2011
                                                                                  (PageID.8-9)
5   Rachel Gunther      1:18-cv-00968    PageID.55-57       Feb.-Mar. 2002
    Campbell                                                (PageID.8)
6   R7 Doe              1:18-cv-00995    PageID.87-90                                                   2010-2011
                                                                                                        (PageID.4)
7   Jaclyn Bowe         1:18-cv-01006    PageID.39-42       2005-2008
                                                            (PageID.2)
8   Joseph Kuter        1:18-cv-01006    PageID.39-42       1997
                                                            (PageID.2)
9   Doe 1               1:18-cv-01038    PageID.89-94                                                   2012-2016
                                                                                                        (PageID.41)
10 Doe 3                1:18-cv-01038    PageID.89-94                                                   2012
                                                                                                        (PageID.43)
11 Doe 4                1:18-cv-01038    PageID.89-94                                                   2009-2010
                                                                                                        (PageID.44)
12 Doe 5                1:18-cv-01038    PageID.89-94       2001
                                                            (PageID.47)
13 Doe 6                1:18-cv-01038    PageID.89-94                                                   11/2/2012-6/5/2015
                                                                                                        (PageID.48)


                                                                  1
                  Case 1:19-cv-00579-GJQ-SJB ECF No. 12-14 filed 08/26/19 PageID.757 Page 3 of 4
Ex. 15: Plaintiffs Alleging Trafficking Victims Protection Act Claims


    Plaintiff           Member Case      TVPA Claim         Alleged Abuse Fully   Alleged Abuse         Alleged Abuse
                                                            Predates TVPA         Partially Predates    Postdates TVPA
                                                            Private Right of      TVPA Private Right    Private Right of
                                                            Action Against Non-   of Action Against     Action Against Non-
                                                            Perpetrators          Non-Perpetrators      Perpetrators
                                                            (December 23, 2008)   (December 23, 2008)   (December 23, 2008)
14 Doe 7                1:18-cv-01038    PageID.89-94       2002-2003
                                                            (PageID.50)
15 Doe 8                1:18-cv-01038    PageID.89-94       1997-2002
                                                            (PageID.52)
16 Doe 9                1:18-cv-01038    PageID.89-94       2002-2004
                                                            (PageID.54)
17 Doe 10               1:18-cv-01038    PageID.89-94       1999-2003
                                                            (PageID.55)
18 Doe 11               1:18-cv-01038    PageID.89-94                                                   2009-2010
                                                                                                        (PageID.57)
19 Doe 12               1:18-cv-01038    PageID.89-94                                                   2010-2015
                                                                                                        (PageID.59)
20 Doe 13               1:18-cv-01038    PageID.89-94       2006-2007
                                                            (PageID.61)
21 Doe 14               1:18-cv-01038    PageID.89-94       1997-2005
                                                            (PageID.62)
22 Doe 15               1:18-cv-01038    PageID.89-94       1998-2001
                                                            (PageID.64)
23 Doe 16               1:18-cv-01038    PageID.89-94                                                   2013
                                                                                                        (PageID.66)
24 Doe 17               1:18-cv-01038    PageID.89-94       1995-1998
                                                            (PageID.67)
25 Doe 18               1:18-cv-01038    PageID.89-94       2001-2006
                                                            (PageID.69)
26 Doe 19               1:18-cv-01038    PageID.89-94                                                   2011-2016
                                                                                                        (PageID.71)



                                                                  2
                  Case 1:19-cv-00579-GJQ-SJB ECF No. 12-14 filed 08/26/19 PageID.758 Page 4 of 4
Ex. 15: Plaintiffs Alleging Trafficking Victims Protection Act Claims


    Plaintiff           Member Case      TVPA Claim         Alleged Abuse Fully   Alleged Abuse         Alleged Abuse
                                                            Predates TVPA         Partially Predates    Postdates TVPA
                                                            Private Right of      TVPA Private Right    Private Right of
                                                            Action Against Non-   of Action Against     Action Against Non-
                                                            Perpetrators          Non-Perpetrators      Perpetrators
                                                            (December 23, 2008)   (December 23, 2008)   (December 23, 2008)
27 Doe 20               1:18-cv-01038    PageID.89-94                                                   Aug. 2010
                                                                                                        (PageID.72)
28 Doe 21               1:18-cv-01038    PageID.89-94                                                   2013
                                                                                                        (PageID.74)
29 Doe 22               1:19-cv-00178    PageID.47-51                                                   2015
                                                                                                        (PageID.31)
30 Doe 23               1:19-cv-00178    PageID.47-51       1993-1996
                                                            (PageID.33)
31 Doe 24               1:19-cv-00440    PageID.46-50                                                   2009-2012
                                                                                                        (PageID.30)
32 Doe 25               1:19-cv-00440    PageID.46-50                             2007-2016
                                                                                  (PageID.31)
                                         TOTALS:            15                    3                     14




                                                                  3
